QUESTION: May a notary public comply with s. 117.01(4), F.S., by furnishing a personal surety bond with two sureties in lieu of a bond executed by a surety company?
SUMMARY: A notary public may comply with s. 117.01(4), F.S., by furnishing a personal surety bond with two sureties in lieu of a bond executed by a surety company. This question is answered in the affirmative. Section 117.01(4), F.S., provides, in pertinent part: Every notary public shall, prior to his or her executing the duties of said office, give bond to the governor for the time being in the penalty of $500.00 conditioned for the discharge of his said office . . . . Said bond shall be approved and filed in like manner and placed as the bonds of county officers of the county in which the person so appointed notary public shall reside; provided, however, where such bond is executed by a surety company for hire, duly authorized to transact business in Florida, said bond may be approved by the department of banking and finance. And under s. 137.01, F.S., county officers of whom a bond is required must give bond . . . with not less than two sureties, or a surety company as hereinafter specified . . . which shall be approved by the board of county commissioners and department of banking and finance, and be filed with the department of state. It is clear from the foregoing that a county officer may give bond with two sureties in lieu of a bond executed by a surety company. Accordingly, I am of the view that, inasmuch as the bond required of a notary public "shall be approved and filed in like manner and placed as the bonds of county officers," a notary public may likewise give bond with two sureties. With respect to the approval of such bonds and justification of the sureties on same, your attention is directed to ss. 137.05 and137.09, F.S., respectively.